DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 11/09/2021 is acknowledged. Claims 1, 8, 14-15 have been amended. Claims 1-4, 6-11, 13-20 and 23-24 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of group II, claims 3, 16-20, in the reply filed on 11/09/2021 is acknowledged.
Applicant’s election without traverse of the species deveined by the intermediate “Compound C”, in the reply filed on 11/09/2021 is acknowledged.
While making the above elections without traverse, applicant argues that R2 of the instant claims is a hydroxyl protecting group, while the cited EP2634180 is a hydrogen. These arguments are moot as the elected invention does not contain an R2. The novelty of claim 1 has not been assessed or examined.  
	Claims 1-4, 6-11, 13-20 and 23-24 are currently pending. Claims 1-2, 4, 6-11, 13-15, and 23-24 stand withdrawn as drawn to non-elected inventions.  Claims 3 and 16-20 have been treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is unclear if what is being claimed in a process, a composition of matter or what exactly is being claimed. 
Regarding claims 16-20 and the limitation “according to the preparation method mentioned in claim 3”, It is unclear if what is being claimed and if what is being claimed falls within one of the categories of patent eligible subject matter.  The preamble does not state a method, but makes reference to being “according to the preparation method” and further 
If applicant intends to claim the statutory class of a method, amending the claims to read “The method of claim 3”, followed by a transitional phrase, such as “further comprising” if an active step is being added, or a “wherein” clause a previously referred to element is being further described would provide clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, it is unclear what applicant is claiming the expression “the liquid of crushing enzyme”, it is unclear what is being claimed. It appears this may be an artifact of translation and may refer to a lysate, or solution of enzyme.  The term “the liquid” further lacks antecedent basis. It is therefore unclear what is being claimed. 
The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   
Further Regarding claim 17, “the total cell…”, “the freeze-dried powder”, “Th immobilized enzyme or cell” also lack antecedent basis. It is therefore unclear what is being claimed. 
Further Regarding claim 18, “the total cell input of the aldehyde/ketone reductase gene engineering bacteria” lack antecedent basis. It is therefore unclear what is being claimed. Further it is unclear what “total cell input of the aldehyde/ketone reductase gene engineering bacteria” refers to.
	The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   

Regarding claim 20, the multiple uses of the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 20, it is unclear what the expression “the selection of buffer solution from one or more of the phosphate buffer solution, carbonate…”. It is unclear what is being claimed and if applicant is attempting to claim a markush group of buffered solutions.  It is further unclear through use of “preferably” and the lack of a closed transitional phrase such as “consisting of” if the list is limited to those buffers listed.  
The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   
Further regarding claim 20, “the selection” and “the phosphate buffer” lack antecedent basis. It is therefore unclear what is being claimed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lonza (EP 2634180A1/IDS submitted) as evidenced by BLAST (“Global Alignment Results for RID-UF5KJJRU114” Run on 12/1/2021, aligning SEQ ID: 1 and SEQ ID 11 of EP2634180, blast.ncbi.nlm.nih.gov/Blast.cgi).
	Regarding claim 3, the elected species of intermediate C, and the limitation “A preparation method of the intermediate compound of (3R,3aS,6aR)- hexahydrofuro[2,3-b]furan-3-ol, the chiral was constructed from compound formula (B) or compound formula (b-2) by enzymatic reduction reaction, wherein R1 is hydrogen or protective group of hydroxyl group;

    PNG
    media_image1.png
    200
    361
    media_image1.png
    Greyscale



Lonza teaches the preparation of butyrolactone, Structure II of Lonza, and subjecting B to a biotransformation to produce a compound of the structure of C (Abstract, [0008]). Lonza teaches that the R1 may be hydrogen or numerous hydroxyl proteceting groups ([0008]-[0019]). Lonza teaches the biotransformation may produce diastereoisomers including the isomer matching the chirality of C, Ia, and teaches that compound C is the preferred isomer 
Regarding claim 3 and the limitation “the enzyme is aldehyde/ketone reductase, its amino acid sequence is the protein shown in SEQ ID NO: 1, or the protein with aldehyde/ketone reductase activity after the substitution, deletion or addition of one or more amino acid residues by SEQ ID NO: 1, or the protein with more than 80% homology with aldehyde/ketone reductase activity with the amino acid sequence shown in SEQ ID NO: 1;” Lonza discloses aldo-keto reductase is preferably the arylalcohol-dehydrogenase YNL331C isolated from S. cerevisiae, ([0034]). Lonza discloses the sequence of said enzyme ([0034], and Page 44-45), as evidenced by  BLAST, this enzyme has 93% homology with the instantly claimed SEQ ID 1, and contains additions, substitutions and deletions compared to SEQ ID 1. This enzyme anticipates the claimed enzyme.   
Regarding claim 3 and the limitation “preferably R1 is a linear or branched acyl group of C2-11, a benzoyl group or a mono-substituted or multi-substituted benzoyl group on the benzene ring, and the mono-substituted or multi- substituted group is alkyl group, alkoxy group, nitro group or cyano group.  ”  Lonza teaches that R1 may be hydrogen, linear, branched acyl group of C2-C11, benzyl, benzoyl, mono or multi substituted benzoyl groups, as well as mono or multi substitute alkyl groups, alkoxy, nitro or cyano groups ([0008]-[0019]).
Regarding claim 17 and the limitation “, it is characterized in that the aldehyde/ketone reductase is the total cell of genetically engineered bacteria, the liquid of crushing enzyme, the freeze-dried powder or the immobilized enzyme or immobilized cell.” Lonza teaches the 

Regarding claim 18 and the limitation “it is characterized in that the total cell input of the aldehyde/ketone reductase gene engineering bacteria in the reaction system is 10-100g/L and the conversion temperature is 25-37°C. “  Lonza teaches that the conversion is preferably conducted at a temperature range or 25 to 38°C ([0050]).  This range is nearly identical to the instantly claimed range, sharing an endpoint and wider by a single degree.  The range of Lonza thus anticipates the claimed range.   Lonza further teaches transformations of B to C performed at a concentration of enzyme including YNL3331C, at 10 mg/ml, i.e. 10 g/L ([0086]) at 30°C. 

Regarding claims 19 and 20 and the limitations, “it is characterized in that the reaction takes place in the presence of a solvent”, and  “its characteristic is that the solvent is a mixed solvent consisting of water or buffer solution and organic solvent; preferably, the selection of the buffer solution from one or more of the phosphate buffer solution, carbonate buffer solution, Tri-HCl buffer solution, citrate buffer solution or MOPS buffer solution; preferably, the organic solvent is selected from one or more of DMSO, ethyl acetate, butyl acetate, isopropanol, DMF, TBME, dichloromethane and vinyl acetate”,  Lonza teaches the use of aqueous solvent ([0086]-[0096]).  Lonza teaches multiple mixed solvent systems including phosphate buffer and organic solvent such as DMSO ([0095], [0096], [0097]).
The above reference anticipates the claim subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected and claims 3 and 17-20 are further rejected under 35 U.S.C. 103 as being unpatentable over Lonza as applied to claims 3 and 17-20 above. 
Regarding claims 3 and 17-20 and the specific sequence of SEQ ID: 1, For a discussion of what Lonza teaches, see the above section. 
Lonza does not explicitly teach an enzyme having a sequence according the SEQ ID: 1. This however would have been obvious to one of ordinary skill in the art as Lonza teaches that functional equivalents of the enzyme may be used and describes alterations which may be made to the enzyme.

	Regarding claim 17, One of ordinary skill in the art would find the amount of enzyme added to be a result effective variable as it catalyzes the conversion of the starting material B to the desired product C. One of ordinary skill in the art would find it obvious to determine workable ranges based on concentrations taught by Lonza. 
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

	Regarding claim 16 and the limitation “According to the preparation method mentioned in claim 3, its characteristic is that the nucleotide sequence of the aldehyde/ketone reductase gene is SEQ ID NO: 2.”, 

	One of ordinary skill in the art would thus find it obvious that the enzyme of Seq ID: 1 rendered obvious by Lonza would also render obvious the polynucleotide of Seq ID 2 encoding said enzyme, as well as any other polynucleotide encoding said enzyme.   

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657